Citation Nr: 0519051	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  02-17 949A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of 
laceration of left ulnar nerve, left wrist (minor), status 
post-surgical repair, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to August 
1968.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The veteran has asserted that his left 
(minor) hand disability has rendered him unable to maintain 
gainful employment.  This matter is referred to the RO for 
appropriate development and action.


FINDINGS OF FACT

1.  The veteran's left ulnar laceration residuals manifest 
with sharp, shooting pain, thenar and hypothenar atrophy, or 
significant wasting, decreased pinprick of the medial and 
ulnar aspects of the hand, and motor weakness in the medial 
and ulnar aspects of the hand.  

2.  Complete paralysis of the left ulnar nerve has not been 
more nearly approximated.


CONCLUSION OF LAW

The requirements for a rating of 30 percent, but no more, for 
residuals of laceration of left ulnar nerve, left wrist 
(minor), status post-surgical repair, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.124a, Diagnostic Code (DC) 8516 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., upon receipt of a 
substantially complete application for benefits and prior to 
an initial adverse adjudication, imposes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
VCAA also requires VA to assist the claimant with obtaining 
the evidence necessary to substantiate the claim.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA duty to notify

In a letter dated in March 2002 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support his claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would obtain any VA and 
other federal treatment records identified as related to his 
claim and any private treatment records he identified as 
related to this claim, provided he completed, signed, and 
returned, the enclosed VA Forms 21-4142 to authorize VA to 
obtain them on his behalf.  The letter also informed him that 
the RO was arranging an appropriate examination to determine 
the severity of his disability.  The letter informed the 
veteran that he was to provide the RO copies of any private 
treatment records in his possession and to inform the RO of 
any additional information or evidence he desired obtained.

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the United 
States Court of Appeals for the Federal Circuit held that a 
VCAA notice letter which provided that a claimant must 
respond within any period less than the statutory one-year 
period was invalid.  The RO issued the veteran another VCAA 
letter in December 2003 to comply with PVA.  Congress 
subsequently overruled that portion of PVA retroactively in 
amending legislation.

The Board finds that the letter meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. § 5103(a) and 
5103(b)(3); 38 C.F.R. § 3.159(b)(1); Opinion Of The General 
Counsel 1-2004 (February 24, 2004); Mayfield v. Nicholson, 19 
Vet. App. ___, No. 02-1077 (April 14, 2005); Pelegrini v. 
Principi, 18 Vet. App. at 120-21; Quartuccio v. Principi, 16 
Vet. App. 183.

VCAA duty to assist

The RO obtained the veteran's VA treatment records, arranged 
for appropriate examinations throughout the appeal period, 
and apprised him of the evidence obtained and needed to meet 
the criteria for a higher rating by providing supplemental 
statements of the case.  Neither the veteran nor his 
representative asserts that there is additional evidence to 
be obtained or that there is a request for assistance that 
has not been acted on.  All records obtained or generated 
have been associated with the claim file.  Thus, the Board 
finds that the RO has complied with the duty to assist the 
veteran with the development of his claim.  38 C.F.R. 
§ 3.159(c).

Factual background

Historically, the veteran lacerated his left ulnar nerve 
during his active service when his left hand pierced and 
shattered a door glass.  His injury required surgical repair 
and a subsequent surgical revision.  A March 1969 rating 
decision granted service connection with a non-compensable 
evaluation, effective September 1968.  A February 1975 rating 
decision granted a compensable evaluation of 20 percent, 
effective June 1974.  His current application for an increase 
was submitted in February 2002.  A June 2002 rating decision 
continued his 20 percent evaluation for the left ulnar 
laceration residuals, and an April 2004 rating decision 
granted a separate 10 percent evaluation for the scar 
residuals.

The April 2002 VA examination report reflects that the 
veteran is right handed.  He related that, since his injury 
and surgical repair, he had experienced paresthesias of 
electric shock-like pain on his left wrist.  He related that 
there was particular tenderness on the palmar aspect of the 
end of the left wrist, and that it had gotten worse during 
the prior six months.  The veteran reported that he formerly 
worked as a construction worker, but had to stop doing it 
because of his symptoms.  He also was employed as a painter, 
but had problems using a paint brush with his left hand.  He 
reported that he no longer was able to work because he could 
not lift heavy objects.  Motor examination revealed tone to 
be normal, and strength in the distal left hand was 5.  There 
was significant weakness in the left fifth digit.  There was 
no apparent hand muscle atrophy, and strength throughout his 
body was 5/5.  Sensory examination revealed decreased 
pinprick, light touch on C8 dermatomal distribution just 
below the wrist.  Deep tendon reflexes were 2 all over and 
there was no Babinski.  Gait was normal without any ataxia, 
and finger to nose and heel to shin coordination was present 
without dysmetria.  The examiner noted that the veteran had 
residual weakness and paresthesias, and that he may have 
ulnar nerve lesions and also median nerve lesions.  He 
recommended an electromyogram and nerve conduction studies 
and consideration of Neurotin at subsequent follow-up.  A 
June 2002 VA treatment note reflects that the veteran was 
unable to tolerate the EMG procedure because his left wrist 
was very sensitive and tender, and the procedure was 
cancelled.

A July 2002 private treatment record of V.G., M.D., and hand 
surgeon, reflects that the veteran presented with a complaint 
of having injured his hand while lifting a light fixture.  
Dr. G noted that the veteran could not tolerate an EMG, as he 
was sensitive over the ulnar nerve in the distal forearm, but 
he otherwise had good function of his left hand.  He 
prescribed rest and then start of desensitization and gradual 
muscle strengthening and referred the veteran for 
occupational therapy of his left hand to accomplish those 
goals.  The August 2002 report of the therapist reflects that 
the veteran was able to obtain only 25 percent alleviation of 
some of his symptoms.  The veteran reported hypersensitivity 
of the left distal forearm of 1/10 with rest and 8/10 during 
gripping tasks.  The therapist noted that the veteran 
demonstrated minimal increase in grip strength, endurance, 
and increased repetitions without fatigue.  His left grip 
strength remained the same at 65 pounds.  The report reflects 
no assessment as to the quality of the veteran's efforts 
during the regimen.

In his substantive appeal, the veteran related that his left 
hand affected his ability to work, and he had to give up 
construction work.  He related that he is unable to hold 
things in his left hand, and it gets numb in cold weather, 
and that rehabilitation did not help his symptoms.  In 
December 2003, the veteran submitted pay statements of 
September 2002 and December 2003, which reflect that he 
earned approximately half as much income as a porter as he 
did as a construction worker.

The August 2004 VA examination report reflects that the 
veteran related that, over the past few years, there had been 
more and more neuropathic or shooting pain in his left hand, 
starting at the elbow and involving the whole left hand on 
the ventral aspect.  Certain minor movements would elicit the 
shooting pain, and that he no longer was able to work at his 
lucrative trade of contract construction, and he had to 
retire.  The August 2004 VA scar examination report reflects 
that the veteran described his pain as 5/10 in intensity, 
sharp in nature, and worse on movement.  The veteran reported 
some mild weakness, which was one of the reasons he could not 
work anymore.  The examiner also noted the veteran's 
inability to have neurophysiological studies because of 
severe pain, and that he had been started on Neurotin, which 
had helped to a minor extent.  Physical examination revealed 
thenar and hypothenar atrophy, decreased pinprick of the 
medial and ulnar aspects of the hand.  There also was motor 
weakness in the medial and ulnar aspects of the hand.  There 
was negative Tinel's and some slight hyperemia and alopecia 
at the site of the scar on the wrist.  There was no medial 
epicondyle Tinel's and negative Phalen's.  The examiner noted 
that the distribution was consistent with ulnar and median 
nerve injury which had impacted the veteran's motor sensory 
function and fine motor control.  The examiner also noted 
significant wasting in the thenar and hypothenar areas, and 
that further assessment would have to await nerve conduction 
studies at some other time.  The examiner rendered a 
diagnosis of likely traumatic ulnar and median nerve 
neuropathy as well as compression for possible scarring and 
repetitive use injury.

The veteran's representative asserts that the veteran's 
symptomatology meets enough of the rating criteria to more 
nearly approximate a higher rating.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.

The term ``incomplete paralysis,'' with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. The ratings 
for the peripheral nerves are for unilateral involvement; 
when bilateral, combine with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).

Analysis

Evaluation of incomplete peripheral nerve paralysis is 
accomplished by comparison of the degree of incomplete 
paralysis symptomatology to that of complete paralysis.  
Complete paralysis of the ulnar nerve manifests with the 
``griffin claw'' deformity, due to flexor contraction of 
ring and little fingers, atrophy very marked in dorsal 
interspace and thenar and hypothenar eminences; loss of 
extension of ring and little fingers, cannot spread the 
fingers (or reverse), cannot adduct the thumb; flexion of 
wrist weakened.  38 C.F.R. § 4.124a, DC 8516.

Mild incomplete paralysis of the ulnar nerve, minor joint, 
warrants a 10 percent evaluation, moderate incomplete 
paralysis, 20 percent, and severe incomplete paralysis of 
the ulnar nerve, a 30 percent evaluation.  DC 8516.  
Assessing the veteran's disability picture and according him 
all reasonable doubt, the Board finds the veteran's 
residuals of the laceration of the ulnar nerve, left wrist, 
to more nearly approximate severe incomplete paralysis, 
which is evaluated at 30 percent.  38 C.F.R. §§ 4.3, 4.7, 
4.21.

The examination reports reflect that the veteran's ulnar 
nerve pathology manifests motor loss as well as sensory loss 
and weakness, which is sufficient to more nearly approximate 
moderate incomplete paralysis and the 20 percent evaluation.  
The Board also notes, however, the evidence to the effect 
that the veteran's pain was such as to render him unable to 
tolerate an EMG procedure or to meaningfully improve through 
an occupational therapy regimen.  Most significant, however, 
is the finding in the August 2004 examination report of 
significant wasting, or atrophy, in the thenar and 
hypothenar areas.  The Board deems this finding as 
essentially one of marked atrophy.  Marked atrophy in the 
thenar and hypothenar areas are among the criteria for 
complete paralysis.  Although the examination revealed no 
atrophy in the dorsal interspace, the Board finds that the 
thenar and hypothenar atrophy, combined with the veteran's 
pain and motor weakness are sufficient to more nearly 
approximate severe incomplete paralysis and a 30 percent 
evaluation, which is the maximum for incomplete paralysis of 
the ulnar nerve for the minor joint.  DC 8516.

The Board finds that a higher, 50 percent evaluation, for 
complete paralysis is not more nearly approximated in that, 
while the August 2004 examination report reflects that the 
examiner noted significant wasting in the thenar and 
hypothenar areas, there is no evidence of the veteran's 
inability to spread his fingers, adduct his thumb, or flex 
his wrist, and thus no evidence that he more nearly 
approximates "griffin claw" deformity.  Thus, the veteran's 
ulnar nerve laceration does not more nearly approximate a 50 
percent evaluation.  38 C.F.R. §§ 4.3, 4.7.

The Board also notes the findings at the April 2002 and 
August 2004 examinations of median nerve involvement.  The 
Board further notes, however, that the findings showed the 
median nerve involvement to be primarily that of sensory 
loss, and that the current evaluation, especially 
considering the increase the Board allows, more than 
includes that symptomatology.  See 38 C.F.R. § 4.14.

The RO also considered an increased evaluation on an extra-
schedular basis.  The Board finds no basis on which to 
disagree with the rating decision's determination that the 
veteran's disability picture is not so unusual or exceptional 
so as to merit a referral to the Under Secretary for 
Benefits, or the Director, Compensation and Pension Service, 
for extra-schedular consideration.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The Board 
finds that 30 percent adequately compensates him for the 
impairment of earning capacity resulting from his disability.  
The Board also notes the April 2005 rating decision which 
granted him a separate 10 percent evaluation for the scar 
symptomatology of his ulnar nerve residuals.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).



ORDER

Entitlement to an evaluation not to exceed 30 percent for 
residuals of laceration of left ulnar nerve, left wrist 
(minor), status post-surgical repair, is granted, subject to 
the law and regulations governing the award of monetary 
benefits.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


